DETAILED ACTION

This Final Office Action is in response to Applicant's arguments filed June 2, 2022.  Currently, claims 1-20 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 101 rejections of claims 1-20 are maintained in light of applicant’s arguments.  
The 35 U.S.C. 103 rejections of claims 1-20 are maintained in light of applicant’s arguments.  

Response to Arguments

Applicant’s arguments submitted on 6/22/22 have been considered but are not persuasive.  
Applicant traverses the 101 rejection on p. 8 of the remarks but has not provided any arguments.  The 101 rejections thus are maintained.  
Applicant argues on p. 8 of the remarks that the 103 rejections are improper.  Examiner disagrees.  Applicant argues on p. 8-9 of the remarks that the cited art does not teach the determining a similar weightage limitation.  Applicant argues on p. 9 of the remarks that Van Treeck only teaches a rating of a model compares to the same or similar features.  Examiner notes para [0012] of Van Treeck shows calculating a rating for how model feature (which can be considered specifications) compares to the SAME or SIMILAR features of more models.  This rating can be considered a similarity weightage as a similarity weightage is a type of score or rating for comparing similarity given broadest reasonable interpretation of weightage.  Applicant further argues on p. 10 of the remarks that Small does not teach the determining a price for a subcomponent limitation.  Examiner disagrees.  Applicant argues on p. 11 of the remarks that Small does not teach integrating a cost of work into the product.   Examiner disagrees and notes that para [0137] of Small explicitly states that the price of a process or material that is used in a given product can be entered into a ledger.  Thus, given broadest reasonable interpretation, Small shows cost for work as a price of a process or material can be considered cost for work.  Applicant also argues on p. 11-12 of the remarks that Chowdry does not determining an optimized price prediction limitation.  Examiner disagrees.  Applicant argues on p. 12 of the remarks that Chowdry does not teach integrating the similairty weightage in the price prediction.  Examiner notes that the rejection is based on a combination of references.   Chowdry shows using multiple submodules to determine an optimized price where determining an optimizing price can be considerd an optimized price prediction and where one of the pricing submodules could use the similiarty weightage from Van Treek as it is the combination of references teaching this limitation.   Chowdry teaches the concept of using multiple modules for price optimization determination/prediction and Van Treek teaches one of the modules can be the similarity weightage.  Thus, the 103 rejections are maintained.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method, computer readable media and system).  Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 8 and 15 recite determining a similarity weightage for each similar product to a product based on specifications and ratings for each similar product and determining a price for each subcomponent of the product based on a base price of the respective subcomponent, a cost for work required to integrate the respective subcomponent into the product, and intellectual property and licensing costs associated with the respective subcomponent and calculating a price prediction for the product by summing up the price for each subcomponent and determining an optimized price prediction for the product based on integrating the similarity weightage for each similar product with the price prediction for the product in an ensemble model.   Applicant’s claims are directed to a type of determining price for a product.  These claims are considered abstract because the claims are certain methods of organizing human activity such as fundamental economic principles or practices and commercial interactions (including marketing or sales activities or behaviors and business relations).  Applicant’s claims show sales activities and fundamental economic practice by showing determining a price prediction for a product.    The judicial exception is not integrated into a practical application because the judicial exception and the additional elements (by one or more processors and a  computer program product comprising one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage medium and a system comprising one or more computer processors and one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors) individually or in combination are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception.  These limitations at best are merely implementing an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as by one or more processors and a  computer program product comprising one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage medium and a system comprising one or more computer processors and one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors (as evidenced by see para [0020]-[0021],[0031]-[0032], [0064]-[0078] of applicant’s own specification) or are for mere data gathering and data transformation.   Dependent claims 2-5, 7, 9-12, 14, 16-18, 20 also not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing using a model to determining the price prediction, user requests for the price prediction, comparing product features, receiving a list of products and where the analytics include rejections of an offer from a shopper.  Claims 6, 12, 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as outputting the prediction on a device (as evidenced by see para [0020]-[0021],[0031]-[0032], [0064]-[0078] of applicant’s own specification) or are for mere data gathering and data transformation.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Treeck (US 2011/0119161 A1) in view of Small et al. (US 2018/0012311 A1) (hereinafter Small) in view of Chowdhary et al. (US 2019/0108579 A1) (hereinafter Chowdhary).

Claims 1, 8 and 15:
Van Treeck, as shown, discloses the following limitations of claims 1, 8 and 15:
A computer-implemented method (and corresponding computer program product and system – see para [0043]-[0044], showing equivalent computer functionality and structure) comprising: determining, by one or more processors, a similarity weightage for each similar product to a product based on specifications and ratings for each similar product (see para [0012], "Each table cell comprises a model feature value and a calculated rating of how the model feature compares to the same or similar features of one or more models. Each of the one or more table cells comprises a model feature value and a rating of the model feature value that are displayed in the ratings report.");
Van Treeck, however, does not specifically disclose determining, by the one or more processors, a price for each subcomponent of the product based on a base price of the respective subcomponent, a cost for work required to integrate the respective subcomponent into the product, and intellectual property and licensing costs associated with the respective subcomponent.  In analogous art, Small discloses the following limitations:
determining, by the one or more processors, a price for each subcomponent of the product based on a base price of the respective subcomponent, a cost for work required to integrate the respective subcomponent into the product, and intellectual property and licensing costs associated with the respective subcomponent (see para [0137], " Remuneration or price 64 can also be tracked and verified between each supplier 35, sub-tier supplier 36, and end item customer 29 through entries in a blockchain or ledger. Remuneration or price 64 associated with a given process, requirement, or intellectual property can also be tracked. Referring to FIG. 32, shown is an exemplary diagram wherein both price and provenance for product information associated with a given part/product can be tracked. Remuneration or the price 64 for a process, material, intellectual property, or customer requirement used to produce a given part/product can be entered into a blockchain or ledger, which can then later be verified by a supplier 35 with a supply chain or an end item customer 29. The remuneration or price information can be used to aggregate price and negotiated profits between entities in a transparent open fashion thereby allowing entities within a supply chain to pre-negotiate price for a given part/product thus increasing the speed and ease at which these transactions can take place. In addition, since remuneration for particular intellectual property will be tracked 107, owners, licensors or licensees 33 of that intellectual property can be properly compensated for those uses.")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Small with Van Treek because including the subcomponent prices enables better authentication of the products (see Small, para [0002]-[0003]).                         
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for the verification of a manufactured product as taught by Small in the system of automating comparisons and ratings of new product models as taught by Van Treek, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Van Treek and Small do not explicitly disclose calculating, by the one or more processors, a price prediction for the product by summing up the price for each subcomponent.  In analogous art, Chowdhary discloses the following limitations:
calculating, by the one or more processors, a price prediction for the product by summing up the price for each subcomponent (see para [0031], "the optimized price 214 for the product configuration may be determined independently of the profitability determination at block 306 of the method 300. More specifically, in certain example embodiments, the price optimization module(s) 212 may determine the optimized price 214 based on the cumulative valuation of the product configuration, one or more individual valuations of component(s) of the product configuration, a desired gross profit for the product configuration, or the like."); and
determining, by the one or more processors, an optimized price prediction for the product based on integrating the similarity weightage for each similar product with the price prediction for the product in an ensemble model (see para [0032], " The optimized price 214 determined at block 308 of the method 300 may be provided as input to one or more product configuration optimization modules 216 forming part of the product configuration optimization system 200. The product configuration optimization module(s) 216 may include various sub-modules including, but not limited to, one or more pricing metrics determination modules 218, one or more new product configuration generation modules 220, one or more alternative product configuration identification modules 222, and one or more ranking modules 224. " where it would be obvious that one of the determination modules could be the similarity of features from Van Treek and the specific subcomponent prices including intellectual property from Small)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Chowdhary with Van Treek and Small because having a pricing prediction can improve the selling for a seller by having a more desirable price for the customer (see Chowdhary, para [0001]-[0002]).                           
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for product configuration recommendation as taught by Chowdhary in the Van Treek and Small combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2, 9 and 16:
Van Treek and Small do not explicitly disclose dynamically determining, by the one or more processors, an optimal price prediction for the product by augmenting the optimized price prediction for the product with shopper experience analytics in a reinforcement learning mode.  In analogous art, Chowdhary discloses the following limitations:
dynamically determining, by the one or more processors, an optimal price prediction for the product by augmenting the optimized price prediction for the product with shopper experience analytics in a reinforcement learning model (see para [0017], "optimized pricing for a product configuration may be based on statistical learning of demand elasticity by grouping historical transactions for similar clients and similar configurations.").
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for product configuration recommendation as taught by Chowdhary in the Van Treek and Small combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3, 10 and 17:
Further, Van Treek
wherein determining the similarity weightage for each similar product to the product comprises: responsive to a user through a user device requesting the…determining, by the one or more processors, the similarity weightage for each similar product to the product based on the specifications and the ratings for each similar product (see para[ 0078], showing a user requesting a product comparison report)
Van Treek and Small, however, do not specifically disclose the request is for the price.  In analogous art, Chowdhary discloses the following limitations:
a user device requesting the optimal price prediction for the product (see para [0005], "a request containing an identification of a product configuration and a requested price for the product configuration")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for product configuration recommendation as taught by Chowdhary in the Van Treek and Small combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4-5, 11-12, 18-19
Further, Van Treek discloses the following limitations:
wherein determining the similarity weightage for each similar product to the product further comprises: comparing, by the one or more processors, product features from the specifications and the ratings for each similar product to the product (see para [0008], "where the expert system extracts model information from a plurality of web page content provided by the web crawler that is compared and rated against comparable competing models gathered from one or more web sites and stores the extracted model information, comparisons, and ratings in the database; a web server-based application communicatively coupled to the database, where the web server-based application transforms the comparisons and ratings stored in the database into reports; and an internet-connected device communicatively coupled to the web server-based application for displaying the extracted information, comparisons, and ratings reports." and see para [0018], " the step of calculating comparisons and rankings for each product and service for each category stored in the database. Each rating has a measurable criteria. " and see para [0012], " Each table cell comprises a model feature value and a calculated rating of how the model feature compares to the same or similar features of one or more models. Each of the one or more table cells comprises a model feature value and a rating of the model feature value that are displayed in the ratings report.")
receiving, by the one or more processors, a list of products from a user through a user device, wherein the product is in the list of products (see para [0045], "A web server-based application 110 is communicatively coupled to the database 108 and transforms the comparisons and ratings stored in the database 108 into reports to be displayed through the Internet on an internet-connected device 112. Smaller internet-connected devices 112, such as, for example, mobile phones can display a linear list of models and their ratings with highest rated models listed first." and see para [0087])

Claims 6-7, 13-14, 20:
Van Treek and Small, however, do not specifically disclose outputting, by the one or more processors, the optimal price prediction for the product to the user device.  In analogous art, Chowdhary discloses the following limitations:
outputting, by the one or more processors, the optimal price prediction for the product to the user device (see para [0033], "computer-executable instructions of the product configuration optimization module(s) 216 may be executed to present the optimized price 214 to the customer who submitted the RFQ 202. More specifically, an indication 226 of the optimized price 214 may be sent to the client device 228, which may then present the information to the customer.")
wherein the shopper experience analytics include rejections of an offer for the product by a shopper at the optimized price prediction (see para [0045], "the system 200 may receive an indication of acceptance, rejection, or selection of a product configuration at an associated optimized price. For example, the customer may accept or reject the originally requested product configuration at the optimized price. Alternatively, in those example embodiments in which alternative or new product configurations are presented as options to the customer, the customer may select a product configuration at an associated optimized price or reject all of the options that are presented. In certain example embodiments, the customer may be provided with the capability to customize an alternative/new product configuration to add, eliminate, or replace one or more components and suggest pricing different from the optimized price for the alternative/new product configuration.")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for product configuration recommendation as taught by Chowdhary in the Van Treek and Small combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Setiawan et al. "A New Similarity Method based on Weighted Graph Models for Matching Parallel Business Process Models" (2020) 

JP 2004515010 A

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624